DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 182-183 are objected to because of the following informalities:
Claims 182-183 incorrectly recite dependence from claim 18181. Applicant is encouraged to delete and replace, 18181, with 181.  Appropriate correction is required.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 181-191, 194-197, 203-205 and 206-207 are rejected under 35 U.S.C. 103 as being unpatentable over Grigoriadis et al (US 2017/0020877 A1), in view of Zhang et al (D-level Essay in Statistics, 2009).
Grigoriadis taught methods for reducing 17-OHP [claim 9] and ACTH levels (e.g., reads on a first and a second hormone) in subjects (e.g., human, at [0030]) with congenital adrenal hyperplasia (CAH), generally comprising administering to the subject a therapeutically effective amount [0063] of a corticotropin releasing factor 1 (CRF1) receptor antagonist [claim 9]. Said administration decreased levels of adrenocorticotropic hormone (ACTH), thereby decreasing the release of androstenedione (A4) (e.g., reads on a third hormone) [0068], in the treatment of CAH [title]. 
Grigoriadis generally taught decreased hormone levels (e.g., ACTH, A4 and 17-OHP), however was not specific a reduction from baseline, as recited in claim 181.
As per Zhang, though, in medical studies, a common way to measure treatment effect is to compare the outcome of interest before treatment with that after treatment, where the measurements before and after treatment are known as the baseline (B) [Introduction, 1st paragraph].
It would have been prima facie obvious to one of ordinary skill in the art to include the teachings of Zhang within the teachings of Grigoriadis. The ordinarily skilled artisan would have been motivated to measure treatment effect, as commonly used in medical studies [Zhang; Introduction, 1st paragraph].
Grigoriadis, in view of Zhang, reads on claims 181-188 and 208.
Claims 189-191 are rendered prima facie obvious because Grigoriadis taught 50-1000 mg daily [0063 and 0066].

The instant claim 190 recites 100-600 mg/day.
The instant claim 191 recites 200 mg/day.
Grigoriadis taught 50-1000 mg daily [0063 and 0066].
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
Claims 194-195 are rendered prima facie obvious because Grigoriadis taught pharmaceutical compositions [0061] formed as tablets or capsules [0074].
Claims 196-197 are rendered prima facie obvious because Grigoriadis disclosed classic and non-classic CAH [0004, 0034 and 0090-91]. 
Regarding claims 196-197, Grigoriadis specifically taught treating classic CAH [example 6]. However, it would be prima facie obvious to one of ordinary skill in the art to treat non-classic CAH, as well. This is because Grigoriadis taught that non-classic patients require life-long clinical management. Accordingly, a significant need exists for treatment regiments, to improve the health, well-being, quality of life, and to manage related disorders in patients with CAH [0005]. 
As such, although Grigoriadis did not specifically exemplify the treatment of non-classic CAH patients, it would be prima facie obvious to an ordinarily skilled artisan to do so. An ordinarily skilled artisan would be motivated by Grigoriadis’ guidance to improve the quality of life of said patients.
Claims 203-205 are rendered prima facie obvious because Grigoriadis taught reduced hormone levels throughout the 24-hour post dose period for the clinical trial [Figure 5, Example 6]. As previously discussed, Grigoriadis established reduced 17-OHP 
Regarding claims 203-205, Grigoriadis did not specifically disclose a maintained reduced level of hormone post 24 hours, post 4 weeks or post 6 weeks, as instantly claimed. Nevertheless, it would be prima facie obvious to one of ordinary skill in the art to maintain therapy (e.g., reducing 17-OHP, ACTH and A4) in patients who have CAH, since these patients require lifelong management, as taught by Grigoriadis [Grigoriadis at 0005 and 0069-0070].
Claims 206-207 are rendered prima facie obvious because Grigoriadis taught the administration of glucocorticoids (GC) [0070], whereby the said administration was determined by the skilled clinician [0063].

 Claims 192-193 are rejected under 35 U.S.C. 103 as being unpatentable over Grigoriadis et al (US 2017/0020877 A1), in view of Zhang et al (D-level Essay in Statistics, 2009) and further in view of Dhoot et al (US 2006/0078623 A1).
The 35 U.S.C. 103 rejection over Grigoriadis and Zhang has been presented above.
Additionally, Grigoriadis disclosed oral administration [0065], and tablets/capsules [0074].
However, Grigoriadis was silent particle size, as recited in claims 5-6.
But, Dhoot disclosed that the small size of microparticles allows for greater bioavailability of the active agent, since the size permits the particles to pass from the 
It would have been prima facie obvious to one of ordinary skill in the art to formulate Grigoriadis’ actives as microparticles, as taught by Dhoot. An ordinarily skilled artisan would have been motivated to increase bioavailability.
An ordinarily skilled artisan would have been motivated to have formulated Grigoriadis’ actives at 1-999 microns, because at the said diameter, the particles more freely pass through the stomach and into the small intestine, as taught by Dhoot.
Claims 192-193 recite microparticles, further limited to 1-20 um. 
Dhoot taught 1-999 micrometers. A prima facie case of obviousness exists because of overlap, as discussed above.

Nonstatutory Double Patenting
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 181-208 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11/007,201 B2, in view of Grigoriadis et al (US 2017/0020877 A1).

Although the claims at issue are not identical, they are not patentably distinct from each other. The issued and copending claims recite all of the features instantly recited for the method of treating CAH except for a reduction of the hormones ACTH and 17-OHP. The instant claims require a reduction of the said hormones, and such limitations are not recited by the issued and copending claims.
Grigoriadis taught methods for reducing 17-OHP [claim 9] and ACTH levels (e.g., reads on a first and a second hormone) in subjects (e.g., human, at [0030]) with congenital adrenal hyperplasia (CAH), generally comprising administering to the subject a therapeutically effective amount [0063] of a corticotropin releasing factor 1 (CRF1) receptor antagonist [claim 9].
It would have been prima facie obvious to one of ordinary skill in the art to include a reduction of ACTH and 17-OHP within the issued and copending methods. An ordinarily skilled artisan would have been motivated to treat CAH, as taught by Grigoriadis.

Claims 181-208 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 63-93 of copending Application No. 16/639,540, in view of Grigoriadis et al (US 2017/0020877 A1) and Zhang et al (D-level Essay in Statistics, 2009).
Although the claims at issue are not identical, they are not patentably distinct from each other. The issued and copending claims recite all of the features instantly recited for 
Grigoriadis taught methods for reducing 17-OHP [claim 9] and ACTH levels (e.g., reads on a first and a second hormone) in subjects (e.g., human, at [0030]) with congenital adrenal hyperplasia (CAH), generally comprising administering to the subject a therapeutically effective amount [0063] of a corticotropin releasing factor 1 (CRF1) receptor antagonist [claim 9], wherein decreased levels of adrenocorticotropic hormone (ACTH) decreased the release of androstenedione (A4) (e.g., reads on a third hormone) [0068], in the treatment of CAH [title]. 
Grigoriadis generally taught decreased hormone levels (e.g., ACTH, A4 and 17-OHP), however was not specific a reduction from baseline, as recited in claim 181.
As per Zhang, though, in medical studies, a common way to measure treatment effect is to compare the outcome of interest before treatment with that after treatment, where the measurements before and after treatment are known as the baseline (B) [Introduction, 1st paragraph].
It would have been prima facie obvious to one of ordinary skill in the art to include, within the copending claims, treating CAH by reducing ACTH, 17-OHP and A4 levels from baseline. An ordinarily skilled artisan would have been motivated to treat CAH, as taught by Grigoriadis and Zhang.

s 181-208 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10/849,908 B2, in view of Grigoriadis et al (US 2017/0020877 A1).
Claims 181-208 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 17/359,411, in view of Grigoriadis et al (US 2017/0020877 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other. The issued and copending claims recite all of the features instantly recited for the instant invention, except for a method of treating CAH by reducing A4 levels from baseline. The instant claims require a reduction of A4 from baseline, and the said limitations are not recited by the copending claims.
Grigoriadis taught reduced ACTH levels throughout the 24-hour post dose period for clinical trials [Figure 5, Example 6]. Grigoriadis established that reduced ACTH thereby reduces A4. Additionally, Grigoriadis taught that maintenance therapy in patients who have CAH is known to a person skilled in the art [0069-0070], where the said patients require lifelong management [0005].
Grigoriadis did not specifically disclose a maintained reduced level of A4 post 24 hours, post 4 weeks or post 6 weeks, as instantly claimed. Nevertheless, it would be prima facie obvious to one of ordinary skill in the art to maintain therapy (e.g., reducing ACTH, thereby reducing A4) in patients who have CAH, since these patients require lifelong management, as taught by Grigoriadis [Grigoriadis at 0005 and 0069-0070].
As per Zhang, in medical studies, a common way to measure treatment effect is to compare the outcome of interest before treatment with that after treatment, where the measurements before and after treatment are known as the baseline (B) [Introduction, 1st paragraph].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/CELESTE A RONEY/           Primary Examiner, Art Unit 1612